As filed with the Securities and Exchange Commission on April29, 2009 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 14 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 17 x EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, MA 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. ^ Eaton Vance VT Floating-Rate Income Fund A diversified mutual fund seeking high current income Eaton Vance VT Large-Cap Value Fund A diversified mutual fund seeking total return Eaton Vance VT Worldwide Health Sciences Fund A diversified global growth mutual fund concentrating in health sciences companies Prospectus Dated ^ May 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Purchasing and Redeeming Shares ^ 18 Investment Objectives & Principal Policies and Risks ^ 11 Tax Information ^ 20 Management and Organization ^ 16 Financial Highlights 21 Valuing Shares ^ 17 This prospectus contains important information about the Funds which are available for purchase by separate accounts of insurance companies ^ and qualified pension and retirement plans. Please save it for reference. Fund Summaries This section summarizes the investment objectives and principal strategies and risks of investing in each Fund. Investment Objectives and Principal Strategies Eaton Vance VT Floating-Rate Income Fund. The VT Floating-Rate Income Funds investment objective is to provide a high level of current income. To do so, the Fund invests primarily in senior floating rate loans (Senior Loans). Senior Loans typically are of below investment grade quality and have below investment grade credit ratings, which ratings are associated with securities having high risk, speculative characteristics. The Fund invests at least 80% of its net assets in income producing floating rate loans and other floating rate debt securities. The Fund may also purchase investment grade fixed income debt securities and money market instruments. The Fund may invest up to 25% of its total assets in foreign securities and may engage in certain hedging transactions. The Fund may purchase derivative instruments, such as futures contracts and options thereon, interest rate and credit default swaps, credit linked notes and currency hedging derivatives. Eaton Vance VT Large-Cap Value Fund. The VT Large-Cap Value Funds investment objective is to seek total return. The Fund invests primarily in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Fund normally invests at least 80% of its net assets in equity securities of large-cap companies. The Fund primarily invests in dividend-paying stocks.
